OFFICE    OF      THE   ATTORNEY     GENERAL   OF   TEXAS
                              AUSTIN


                                                 February 20, 1939


Hon. Thea. A. Wheat
County   Attorney
Liberty County
Liberty, Texan
Dear Sir:




                                             ation    rees   thereon.

                                            the population of
                                          ;OOO peopk? with Liberty,
                                          on of appriximately
                                     thin said oounty whorain your
                                           talned by the tax as8eaa-
                          ham? population of approrlmntely 5,580
                           and lpprariaatsly 7,SOO in lta trade

         “l&sad     upon them faota, you refer ~8 to Art1010
%U56, Rarised     01~11 Statute*, 1925, ac.amended, and lend
 a rery strongargument in mapport of the oomtruotlon wbioh
.yOu    bar* plaod upon 8aid Statute.   We oertalnly lppreoiate
 the faot that you hare giran oomlderable thought to this
 question,    although we are oonatralnd to diraeree with the
 Eon.   Thos.   k. Qest,   February 20, 1939, Pare fZ


 conclusions renched In your letter. You tic:re'that main-
 talqlnF such a hrcnoh office does Ilot~OIX v:lthlathe
 prorislona of Artlole 7256, as amended, but thet the intent.
 of the Legislature from oonstruine;said hrtlole olearly
 furnishes the basis for the branoh offloe in queetlon.
          :':e
             are unable to adopt suoh a cocstruotlon in
our oonolu~lon as to the Intent of the Legislature ln enaot-
lng thls statute. The oondltion in ealciartlole whloh per-
mits tbc eatabllshment of e branoh offloe thereunder reads:
             " ...-. provldlng, however, that in all
        oountlea oontalnlng a olty or town, other
        than the oounty seat, nhlch has in excess
        of 7.000 ~ahabltanta aooordlnp to the last
        Federal oenaua, said assessor and colleotor
        of taxes, with the oonsent and approval of
        the Commlsnioners* Court, may appoint a deputy
        assessor and colleotor of taxes In auoh town
        or oltp, who shall have the richt to collect
        taxes from all persons who desire to pa?
        their tares to him, and to Issue a valid re-
        oeipt therefor...."
           The term "aooordla
                     -f-__-    to the last Federal census"
'parly   prohibits the extcn ng by oonatrumfr
  orda "city" or "town" in this artlole as meanInK *trade
 territory". febater'a new International Dlotlonary defines
 "towu" as:
             "'Anyn-bar or oolleotlon of houses oon-
        atltutlng a dlatlnot plaoe with a name.*
           The Federal oenaua does not lnolude inhabitants
 of a trade territory oonneoted with any olty or tov,aand we
 are unable to dlaoard this llmltatlon merely for the sake
 or a oonetruotion which has for Its sole basis not a con-
 flict or obstruction in admlnisterln& the law but the ob-
 tloua oonvenlenoe of those upon whom the administration of
 tho law Is dIreotsd.
           It will be noted that Artlole 7255. RerIaed
 Civil Statutes, 1925, provides that tha tax oollaotor oL
913 deput-1:
           c!~ll ~t.tondtn.:rr71ui:l
                                   r:t lc::3'ct,w>..aysin
ueol1votl?*-or Justloe 2reclnot for ~.!;a ;ur;tosc0: ool-
lectlm~ such taxes a3 may be n~iti,aftt:r.7lvi1:,~:
                                                  notloe
of t,'t-
       tirw a::'~.
                rrldica
                      ~8 requj.redt!':lrci;l.

           'yohaYe arLanvored tc,v:el.cr:,,:n*i
                                           II,se1ri?,ranoh
of'lce would nclt~nc:cluthorlzadby a llhcral oonstruotlon
or tYs article and we are unnblc?to do LW. In orriving
at our o>In!on cf t!lclqueetlmS, XP t~hinktk:: tke .;cts
of 1929, 41st Ler;lnlot.ure,Secomi Called :'uss:cm,"hap-
ter 66, page 17E, and amendments of certeln sections
tbreor, control.   Ye ccl1 :cur crttentlr::
                                          tc.:ec. 11 of
irtlcle 6575a, being the saze es Sec. 11 of tticabove
cot wh!oh reads as fellows:
         'As cosponsetlon ror .ls services under
    the provisions of thla and other laws relat-
    lne to the reelstretlon of vehicles and ohauf-
    feura and the transfer of vehlclos, saoh County
    Tax Coaleotor shall reoelve a mir0m re0 or
    fifty cents for aaoh of the first one thousand
    reoelpts Issued by him eaoh year pursuant to
    aald laws; be shall reoclve a unForm foe of
    forty oenta ror eaoh of the next nine thousand
    reoc!pts ao issued, a uniform fee of thirty
    oeata ror each or the next fifteen thousand
    reoeipts so Issued and a uniform fee of twanty
    oenta ror eaoh of the balance of aald moelpts
    so Issued during the yaar. Said compensation
    shall be deduoted weekly by eaoh County Tax
    Colleotor imm the grota oolleotlcns made
    pursuant to this Aot (Arts. 6675a-1 to Cfi75a-14;
    I?.C. Art. 807s) and other laws relating to the
    re~latratloa of vehlolea and ohauffeura and the
    transfer of behlolea. Out of the oom~enaatloa 60
    allowed County Tax Collaotora, It la hereby ox-
    praaaly provided end required that they shall
    pny the entire expense of lcaul~ all lloeaae
    reoeipta and number plates and chauffeurs badges
    laaued pursuant bhreto, laoludlng the ooat of
    labor parforned ia issuing aald reoalpta, aum-
    ber plates and badges and the ooat of postage
    used la mailing same to ap;,lIoante.(Aots 1929,
    41at Leg., 2nd C. S., p. 172, oh. 88. Para. 11."
Bon. Thou. A. R'hent,February 20, 1939, I'age4


          In referring to Chapter 88 of the nbore Act,
we find that Sec. 10a of maid eot contained the follor-
in6 provision whloh was omitted when said Sea. 10a pi
the 1929 Sot was amended bytthe 418t Ix&slatura, Aate
of 1930, Fifth Called Se88ion, Chapter 33, page 167:
             R ....It la hereby expressly provided
       that no County Tax Colleotor shall malntaln
       more than one offlae at which rehlole8 may
       be registered   nnder the provisions of this
       Aot, but 8uoh Tax Colleotor may mSlntaln one
       or more bruroh orfloes   in any city, town of
       village within his oounty barln~ a population
       of ten thousand, or more, provided, however,
       that no person ah~ll be euthorlzed or per-
       mltted to oolleot any lloenae reas under
       the prorlalona of this Aot, exoept the Tax
       Colleotor or a duly authorized and ppplnted
       deputy."
          It  la highly algnlrloant in renderin& this
opinion to note thst the same Leglalature. by the Aota
or 1950,~th Called Seaalox~.afreotlre Uroh 18, 1920,
had the ldentloal queatlom of allowlna the aatabllabmont
or auah branoh orrlooa berore it, and oonoluded that
only auoh branoh offlees as would be authorized within
the prorlalona of Artlole '1226oould be legally main-
tcllnd. Suoh UI omlaalon oloarly lndloetea an intent
by the ti2lalature to lxoluda the Subjeot therStofore
parmltte6.
          We l ro unable to find any opinion having is-
sued rroa this Department heretorore, plaolne l dimr-
ant lnterprotetlon or oonatruotlon on almllar mrdlng
as dlaouaaod har*ln.
            It la, therefore, the oplnlon or this Department
that thm malntalning oi aueh branoh oifloo for tha pnrpoaea
mentioned In your lettor la not lnthorlted.
                                     Vary truly yours